Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00069-CV

                         IN THE INTEREST OF S.M.G., a Child

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA01207
                    Honorable Barbara H. Nellermoe, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant.

      SIGNED October 3, 2018.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice